CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with thisAnnual Report of Coral Gold Resources Ltd. (the "Company") on Form 20-F for the year ended January 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report").I, Louis Wolfin, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 31, 2007/s/ Louis Wolfin Louis Wolfin, Chief Executive Officer (Principal Executive Officer)
